

EXHIBIT 10.5
[a2015071792425reda05.jpg]
NOTICE OF GRANT OF STOCK APPRECIATION RIGHT (SAR) AWARD


Name of Employee:        ________________________________


Name of Plan:        Amended and Restated 2015 Ashland Inc. Incentive Plan


Number of SAR’s:        ________________________________


Grant Price Per SAR:    $___________________________.___


Date of SAR Grant:        ________________________, 20_____


Vesting Schedule:        50% on 1st Anniversary of Grant Date
Additional 25% on 2nd Anniversary of Grant Date
Remaining 25% on 3rd Anniversary of Grant Date




Expiration Date:        _______________________, 20__


Ashland Inc. (“Ashland”) hereby confirms the grant of a Stock Appreciation Right
(“SAR”) award (“Award”) to the above-named Participant (hereinafter called the
“Participant”) pursuant to the Amended and Restated 2015 Ashland Inc. Incentive
Plan (hereinafter called the “Plan”) and this agreement (“Agreement”), in order
to provide the Participant with an additional incentive to continue his/her
services to Ashland and to continue to work for the best interests of Ashland.
This Award entitles the Participant to receive a number of shares of Ashland
Common Stock, par value $0.01 per share (“Common Stock”) with a fair market
value equal to the product of (1) the excess of the fair market value per share
of Common Stock at the time the SAR is exercised over the grant price per share
of the SAR, multiplied by (2) the number of shares of Common Stock covered by
the SAR (or the portion thereof which is so exercised). For purposes of this
Award, fair market value shall be determined by the sale price of the Common
Stock as reported on the Composite Tape of the New York Stock Exchange at the
time the SAR is exercised. To the extent vested, this Award may be exercised, as
provided in the Plan, until the Expiration Date or such earlier date that the
Award terminates pursuant to the Plan. Capitalized terms used but not defined in
this Agreement shall have the meanings given such terms in the Plan.
Notwithstanding the foregoing, and notwithstanding any provision of Section
12(A) of the Plan to the contrary, this Award shall be treated as follows in the
event of a Change in Control prior to the third anniversary of the Grant Date
and while the Participant remains employed by Ashland:
(a) If the Award is assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then the Award
shall continue to vest and become exercisable subject to the Participant’s
continued employment in accordance with the Vesting Schedule above; provided
that any outstanding unvested portion of the Award will immediately vest and
become exercisable upon the termination of the Participant’s employment by
Ashland without “Cause” and not as a result of the Participant’s Disability or
death during the one-year period commencing on the date of the Change in
Control. For


Personal and Confidential



--------------------------------------------------------------------------------




[a2015071792425reda05.jpg]
purposes of this Agreement, “Cause” shall mean (i) the willful and continued
failure of the Participant to substantially perform his or her duties with
Ashland or a subsidiary (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), (ii) willful
engaging by the Participant in gross misconduct materially injurious to Ashland
or a subsidiary, or (iii) the Participant’s conviction of or the entering of a
plea of nolo contendre (or similar plea under the law of a jurisdiction outside
the United States) to the commission of a felony (or a similar crime or offense
under the law of a jurisdiction outside the United States).
(b) If the Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then any
outstanding unvested portion of the Award will immediately vest and become
exercisable upon the date of the Change in Control.
For purposes of this Agreement, the Award will not be considered to be assumed,
continued, converted or replaced by the surviving or resulting entity in
connection with the Change in Control unless (i) the Award is adjusted to
prevent dilution of the Participant’s rights hereunder as a result of the Change
in Control, and (ii) immediately after the Change in Control, the Award relates
to shares of stock in the surviving or resulting entity which are publicly
traded and listed on a national securities exchange, in each case as determined
by the P&C Committee in its sole discretion prior to such Change in Control.
For the avoidance of doubt, the transaction, or series of transactions,
initially approved by the Ashland Board of Directors on September 16, 2015,
intended to separate the Valvoline business from Ashland’s specialty chemical
business and create two independent, publicly traded companies, shall not
constitute a “Change in Control” for purposes of this Award.
Notwithstanding the foregoing, the P&C Committee may, in its sole discretion,
provide for accelerated vesting of the Award at any time and for any reason.
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of SARs set forth above, subject to and upon all the terms,
provisions and conditions contained herein and in the Plan.
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or its subsidiaries.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland Inc., Attn: Shea Blackburn, 50 E. RiverCenter
Blvd., Covington, KY 41011 , this consent shall be effective for the duration of
the Award.

Personal and Confidential
-2-

--------------------------------------------------------------------------------




[a2015071792425reda05.jpg]
The Participant also understands that the Participant shall have the right at
any time to request that Ashland deliver written copies of any and all materials
referred to above at no charge.
This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan. In consideration of this Award, the Participant agrees that
without the written consent of Ashland, the Participant will not (i) engage
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee or otherwise in any business or activity competitive
with the business conducted by Ashland or any of its subsidiaries; or (ii)
perform any act or engage in any activity that is detrimental to the best
interests of Ashland or any of its subsidiaries, including, without limitation,
(aa) solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Ashland or any of its subsidiaries to
terminate his, her or its relationship with Ashland or any of its subsidiaries
for any reason, or (bb) disclose proprietary or confidential information of
Ashland or any of its subsidiaries to third parties or use any such proprietary
or confidential information for the benefit of anyone other than Ashland and its
subsidiaries (the “Participant Covenants”), provided, however, that section (ii)
above shall not be breached in the event that the Participant discloses
proprietary or confidential information to the Securities and Exchange
Commission, to the extent necessary to report suspected or actual violations of
U.S. securities laws, or the Participant’s disclosure of proprietary or
confidential information is protected under the whistleblower provisions of any
applicable law or regulation. The Participant understands that if he or she
makes a disclosure of proprietary or confidential information that is covered
above, he or she is not required to inform Ashland, in advance or otherwise,
that such disclosure(s) has been made. Notwithstanding any other provision of
the Plan or this Agreement to the contrary, but subject to any applicable laws
to the contrary, the Participant agrees that in the event the Participant fails
to comply or otherwise breaches any of the Participant Covenants either during
the Participant’s employment or within twenty-four (24) months following the
Participant’s termination of employment with Ashland or its subsidiaries for any
reason: (i) Ashland may eliminate or reduce the amount of any compensation,
benefit, or payment otherwise payable by Ashland or any of its subsidiaries
(either directly or under any employee benefit or compensation plan, agreement,
or arrangement), except to the extent such compensation, benefit or payment
constitutes deferred compensation under Section 409A of the Code and such
elimination or reduction would trigger a tax or penalty under Section 409A of
the Code, to or on behalf of the Participant in an amount up to the total amount
of the closing stock price of Common Stock on the payment date multiplied by the
number of shares of Common Stock delivered to the Participant under this
Agreement; and/or (ii) Ashland may require the Participant to pay Ashland an
amount up to the total amount of the closing stock price of Common Stock on the
payment date multiplied by the number of shares of Common Stock delivered to the
Participant under this Agreement; in each case together with the amount of
Ashland’s court costs, attorney fees, and other costs and expenses incurred in
connection therewith.


Copies of the Plan and related Prospectus are available for the Participant’s
review on Fidelity’s website.















Personal and Confidential
-3-

--------------------------------------------------------------------------------




[a2015071792425reda05.jpg]
This grant of Stock Appreciation Rights is subject to the Participant’s on-line
acceptance of the terms and conditions of this Agreement through the Fidelity
website. By accepting this Agreement and its terms and conditions, the
Participant acknowledges receipt of a copy of the Plan, Prospectus, and
Ashland’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”). The Participant represents that he or she is familiar with the
terms and provisions of the Prospectus Information and hereby accepts this Award
on the terms and conditions set forth herein and in the Plan, and acknowledges
that he or she had the opportunity to obtain independent legal advice at his or
her expense prior to accepting this Award.


ASHLAND INC.


By:    ________________________________


Name:     ________________________________


Title:     ________________________________



Personal and Confidential
-4-